Citation Nr: 1508555	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  09-29 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for Meniere's syndrome.

2.  Entitlement to an effective date earlier than July 20, 2007 for the characterization of disability as Meniere's syndrome and award of a 30 percent rating.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

This appeal is now being processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran, who is the appellant, served on active duty from September 1955 to September 1957.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO recharacterized the Veteran's noncompensable hearing loss disability as Meniere's syndrome and assigned a 30 percent rating, effective July 20, 2007.  In May 2009, the Veteran filed a notice of disagreement (NOD) with the disability rating and effective date assigned.  The RO issued a statement of the case (SOC) in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) also in August 2009. 

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  

In June 2011, the Board denied the claim for an effective date earlier than July 20, 2007 for the characterization of disability as Meniere's syndrome and award of a 30 percent rating.  At the same time, the Board remanded the increased rating claim to the RO, via the Appeals Management Center (AMC) in Washington, DC for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the increased rating claim (as reflected in an April 2012 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

In June 2012, the Acting Chairman of the Board, upon his own motion, advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2012).

In July 2012, the Board again remanded the claim for a rating in excess of 30 percent for Meniere's syndrome, for further development. 

As regards the claim for an earlier effective date for the characterization of disability as Meniere's syndrome and award of a 30 percent rating, the Veteran appealed the June 2011 denial of that issue.  In March 2013, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's June 2011 denial and remanded the claim to the Board for further proceedings consistent with the decision. 

In an April 2013 SSOC, the AMC continued to deny the claim for a rating in excess of 30 percent for Meniere's syndrome, and returned that matter to the Board for further appellate consideration.

In March 2013, the Veteran submitted additional medical evidence regarding his Meniere's syndrome directly to the Board and specifically indicated that he did not waive RO consideration of the evidence but, instead, requested a remand for RO consideration of this evidence in the first instance.

Accordingly, in May 2014, the Board remanded the increased rating and earlier effective date claims to the Agency of Original Jurisdiction - the RO, in this case - for consideration of the newly submitted evidence, as well as further development.  After accomplishing further action, the AOJ continued to deny the increased rating and earlier effective date claims (as reflected in a November 2014 SSOC) and returned the matters to the Board for further appellate consideration.

For the reasons expressed below, the matters on appeal are, again, being remanded again to the AOJ. VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

In May 2014, the Board remanded the increased rating and earlier effective date claims for additional evidentiary development, to include arranging for the Veteran to undergo VA examination to obtain information as to the current nature and severity of his disability.  The Board noted that the AOJ should consider whether any separate ratings for manifestations of Meniere's syndrome was warranted under Diagnostic Code 6205, and also consider whether evaluating the Veteran's disability under Diagnostic Code 6204, for evaluation of peripheral vestibular disorders, is more advantageous to the Veteran.  

In September 2014, the Veteran was afforded an Ear, Nose, and Throat examination.  The examiner noted his complaints of episodic dizziness, right ear pain, nausea, and sweating, which were not accompanied by a fluctuation in his hearing acuity.  After examining the Veteran and reviewing the record, the VA examiner opined that the Veteran has a central vestibular deficit, which is inconsistent with Meniere's syndrome but, nevertheless, affects his functioning during his episodes.  This is consistent with the conclusion reached in the December 2013 VHA expert opinion.  

Given the VA examiner's opinion that the Veteran's symptoms are more consistent with central vestibular deficit, as opposed to Meniere's syndrome, the Board finds that additional evidentiary development  and adjudication of these claims is needed.  

First, because the VA examiner attributed the Veteran's symptoms, including dizziness and ear pain, to a central vestibular deficit, the Board finds that further medical opinion is needed that addresses whether the Veteran's previous complaints of dizziness and right ear pain were representative of central vestibular deficit, or any other peripheral vestibular disorder, at that time. See Chotta v. Peake, 22 Vet. App. 80 (2008) (obtaining a retrospective medical opinion may be necessary and helpful in certain cases).   In this regard, the Board notes the evidence of record shows the Veteran complained of similar symptoms during a July 2003 VA audiology examination, as well as during hearings before a Decision Review Officer (DRO) in August 2001 and July 2003. 
 
Additionally, given the conclusions of the VHA medical expert in December 2013 and the September 2014 VA examiner, and in light of the additional medical opinion that will obtained pursuant to this remand, the Board also finds it  imperative that the AOJ consider whether the Veteran's disability is more appropriately rated under Diagnostic Code 6204, for peripheral vestibular disorders.  Pertinent to the earlier effective date claim, this should include consideration of whether a 30 percent or higher rating should be awarded prior to July 30, 2007, when the Veteran's disability was recharacterized as Meniere's syndrome.   

While these matters are on remand, to ensure that the record is complete, the AOJ should obtain all VA treatment records dated since June 2014, as any such records may contain information and evidence relevant to the increased rating claim on appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that pertinent VA records are deemed constructively of record, even when such records are not physically on file).

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal, to particularly include with respect to private (non-VA) medical records.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal (to include arranging for the Veteran to undergo further VA examination, if deemed medically necessary). 

The AOJ's adjudication of the claim for increase should include consideration of all applicable rating criteria, to include that considered alternatively, or in addition to, any diagnostic criteria previously considered.  As noted, the AOJ should specifically consider and discuss whether evaluating the Veteran's disability under Diagnostic Code 6204 is more advantageous to the Veteran, as it does not prohibit separate ratings for hearing impairment or tinnitus; or, in the alternative, whether any separate rating(s) for manifestations of Meniere's syndrome is warranted, as provided for in Diagnostic Code 6205.  Regardless, the AOJ's adjudication of the higher rating claim should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), is appropriate.

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated from June 2014 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.   Furnish to the Veteran and his representative a letter  requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate, updated authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the September 2014 VA examiner to provide an addendum opinion.  

If the examiner who conducted the September 2014 VA examination is unavailable, document that fact in the claims file, and obtain a medical opinion from another appropriate physician based on claims file review, if appropriate.  Arrange for the Veteran to undergo further examination to obtain the requested opinion is one is deemed medically necessary.  

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

After reviewing the evidence of record, the physician should render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's prior complaints of dizziness and right ear pain, complained of during the August 2001 and July 2003 hearings, and during a July 2003 VA audiology examination, were then manifestations of currently diagnosed central vestibular deficit, or other peripheral vestibular disorder.  

The physician must provide all examination findings (if any), along with complete, clearly-stated rationale for the conclusion reached.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication) and legal authority.  

Adjudication of the higher rating claim should include consideration of  all potentially applicable diagnostic codes, to include specific consideration of whether evaluating the Veteran's disability under Diagnostic Code 6204 is more advantageous to the Veteran, as it does not prohibit separate ratings for hearing impairment or tinnitus; or, in the alternative, whether any separate rating(s) for manifestations of Meniere's syndrome is warranted, as noted in Diagnostic Code 6205.  

Adjudication of the earlier effective date claim should include consideration of whether the assigned 30 percent or higher rating for a vestibular disorder should be awarded prior to July 30, 2007, when the Veteran's disability was recharacterized as Meniere's syndrome.  

5.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




